UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-167380 ENERGY TELECOM, INC. (Exact name of registrant as specified in its charter) Florida 65-0434332 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3501-B N. Ponce de Leon Blvd., #393 St. Augustine, Florida 32084 (Address of principal executive offices) (zip code) (904) 819-8995 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Note: The Company is a voluntary filer but has filed all reports it would have been required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months if it was a mandatory filer. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of August 14, 2014, there were10,127,874 and 600,000 shares of registrant’s class A and B common stock outstanding, respectively. ENERGY TELECOM, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed balance sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 Condensed statements of operations for the three and six months ended June 30, 2014 and 2013 (unaudited) 4 Condensed statement of changes in stockholders’ equity for the six months ended June 30, 2014 (unaudited) 5 Condensed statements of cash flows for the six months ended June 30, 2014 and 2013 (unaudited) 6 Notes to condensed financial statements (unaudited) 7-12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-20 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 20 ITEM 4. Controls and Procedures 20 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM 4. Mine Safety Disclosures 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 22 SIGNATURES 23 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENERGY TELECOM, INC. CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Prepaid expenses and supplies Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Stockholder notes payable - Total current liabilities Long term debt: Derivative liability - Total long term debt - Total liabilities STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value; 10,000,000 shares authorized Series A Convertible preferred stock, $0.001 par value, 5,790 shares designated, 3,947 shares issued and outstanding 4 4 Class A common stock, $0.0001 par value, 200,000,000 shares authorized, 10,087,874 and 8,984,541 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Class B common stock, no par value, 10,000,000 shares authorized, 600,000 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 3 ENERGY TELECOM, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, Six months ended June 30, REVENUE: Sales $ COST OF GOODS SOLD Gross profit 21 21 OPERATING EXPENSES: Selling, general and administrative expenses Depreciation Total operating expenses: Loss from operations ) OTHER INCOME (EXPENSE): Interest income 31 69 69 Gain on change in fair value derivative liabilities - Interest expense ) Total other income (expense): ) Net (loss) income before provision for income taxes ) ) PROVISION FOR INCOME TAXES Income tax (benefit) - NET (LOSS) INCOME $ ) $ $ ) $ Net (loss) income per common share, basic $ ) $ $ ) $ Net loss per common share, diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted The accompanying notes are an integral part of these unaudited condensed financial statements 4 ENERGY TELECOM, INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY SIX MONTHS ENDED JUNE 30, 2014 (unaudited) Additional Total Series A Convertible Preferred Stock Class A Common Stock Class B Common Stock Paid in Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance, January 1, 2014 $
